[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Judgment of dissolution was entered in this case on December 3, 1996 orally from the bench. The court segmented the matter, reserving on several property issues.
It is ordered:
1. The plaintiff shall remove his record collection from the defendant's home with the assistance of the parties' mutual friend, Nigel, but all other property now possessed by the defendant shall be solely hers.
2. The court declines to alter the original order regarding payment of the fee due the minor's attorney entered on July 22, 1996. Attorney D. Barnett is awarded the sum of $3,152.39 for her services. Each party shall pay at least $100.00 monthly until the attorney is paid.
3. The plaintiff shall be solely responsible for the payment of the liabilities listed on his financial affidavit, holding the defendant harmless and indemnified.
4. The court enters no order regarding the auto taxes standing in the defendant's name.
5. The court has ordered a transcript of its oral decision which is to be placed in the file.
HARRIGAN, J.